Citation Nr: 0637633	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  96-23 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral tinnitus prior to June 10, 1999. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus from June 10, 1999. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in which the RO granted service connection 
for bilateral tinnitus with possible Eustachian tube 
dysfunction and assigned a noncompensable evaluation 
effective October 31, 1994.  The appellant, who had active 
service from July 1983 to November 1983 and from October 1990 
to October 1994, disagreed with the assigned disability 
evaluation and appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.     

In a February 1999 decision, the Board denied the appellant's 
appeal for a compensable evaluation for her service-connected 
bilateral tinnitus.  The appellant appealed this denial to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the "Court" or "Veterans 
Court").  In May 2001, the Court issued an Order vacating 
the February 1999 Board decision; and remanding the matter 
for subsequent readjudication by the Board.

Accordingly, in a May 2002 development memorandum, the Board 
referred the appellant's claim for an ear disease 
examination.  The Board's May 2002 development memorandum 
later resulted in a remand in November 2003.  Subsequent to 
the completion of the development set forth in the remand, 
the RO granted the appellant an increased rating of 10 
percent for her service-connected tinnitus effective June 10, 
1999. See August 2004 Supplemental Statement of the Case, p. 
15.  However, the appellant's initial noncompensable 
evaluation prior to June 10, 1999 was affirmed. Id., at 15-
16.  Thus, this appeal involves separate ratings assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board remanded the appellant's claim once again in 
February 2005 to ensure compliance with the Veterans Claims 
Assistance Act.  After this development was completed, the 
case was again referred to the Board for further review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to June 10, 1999, a compensable disability rating 
for tinnitus required evidence of persistent tinnitus that 
resulted from a head injury, concussion, acoustic trauma or 
cerebral arteriosclerosis. 

3.  The appellant's service-connected tinnitus did not result 
from a head injury, concussion, or acoustic trauma; nor did 
the appellant experience cerebral arteriosclerosis while in 
service.

4.  The appellant's service-connected tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260, from June 10, 1999.


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the appellant's tinnitus was 
noncompensably disabling under the applicable schedular 
criteria. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.87, 
Diagnostic Code 6260 (1998).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus 
from June 10, 1999. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 
4.87, Diagnostic Code 6260 (2002 & 2006); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
increased ratings for bilateral tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Service connection for tinnitus was granted in June 1995, 
prior to the enactment of the Veterans Claims Assistance Act.  
However, a letter dated in March 2005 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claims.  The March 2005 letter informed the appellant that 
additional information or evidence was needed to support her 
increased rating claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the March 2005 letter was not sent prior to the 
initial adjudication of the appellant's claims, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in September 2005. 

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The appellant underwent several VA 
audiological and ear examinations in connection with her 
claims. See VA examination reports dated in February 1995, 
October 1997 and October 2002.  Regardless, since the 
resolution of the appellant's claims revolve around the law, 
and not the facts of the case, additional VA examinations are 
not necessary to the resolution of this appeal. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Lastly, since the RO assigned the respective noncompensable 
and 10 percent disability ratings at issue here for the 
appellant's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning higher ratings, there is no question as to 
effective dates to be assigned, and no further notice is 
needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

B.  Entitlement to an initial compensable evaluation prior to 
June 10, 1999

The appellant has currently been assigned a noncompensable 
disability rating for bilateral tinnitus under the provisions 
of 38 C.F.R. § 4.86, Diagnostic Code 6260 (1998) prior to 
June 10, 1999; and a 10 percent evaluation from June 10, 1999 
under a revision of that Diagnostic Code (2002).  At present, 
the appellant contends that she is entitled to a compensable 
disability rating for her bilateral tinnitus prior to June 
10, 1999; and that the Board should grant her a rating in 
excess of 10 percent for her bilateral tinnitus from June 10, 
1999.  While viewing the evidence in the light most favorable 
to the appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims; and as such, the appeal must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the Veterans Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

In this case, the appellant's disability prior to June 10, 
1999 is rated under 38 C.F.R. § 4.87b, Diagnostic Code 6260 
(1998).  The appellant contends that she is entitled to a 
compensable evaluation prior to June 10, 1999 on the basis 
that she experiences tinnitus at least two-to-three times a 
day; and that this frequency of symptomatology is indicative 
of a "persistent" disorder. See February 1995 VA 
examination report; June 1998 VA Form 646.  According to the 
rating criteria applicable prior to June 10, 1999, tinnitus 
was to be evaluated as 10 percent disabling when it was found 
to be both (1) persistent and (2) the product of a head 
injury, concussion, or acoustic trauma.  In addition, a 
compensable rating could be assigned if it was determined 
that a veteran's tinnitus resulted from cerebral 
arteriosclerosis. Id.  Absent a showing of above-referenced 
elements, service connection for tinnitus could be granted if 
the three (3) prong service connection test was met; however, 
the appellant would be assigned a noncompensable disability 
evaluation.  

The Board observes that the definition of what constitutes 
"persistent" tinnitus has been the subject of several 
recent appeals before the Board and the appellate courts. See 
Wanner v. Principi, 17 Vet. App. 4 (2003); Smith (Ellis) v. 
Nicholson, 17 Vet. App. 168 (2003); Wanner v. Principi, 370 
F.3d 1124 (Fed. Cir. 2004); Smith v. Nicholson, 108 Fed. App. 
628 (Fed. Cir. 2004); Smith v. Nicholson, 19 Vet. App. 63 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Of particular note to the Board is the case of Smith v. 
Nicholson, in which the Veterans Court reviewed the Board's 
interpretation of the word "persistent" in the context of a 
pre-June 10, 1999 tinnitus claim and found that this 
interpretation had been reached in an arbitrary and 
capricious manner. Smith v. Nicholson, 17 Vet. App. 168 
(2003).  As such, the Veterans Court reversed the part of the 
Board's decision that found the appellant's tinnitus was not 
"persistent" as required by pre-1999 Diagnostic Code 6260; 
and remanded the matter for assignment of a 10 percent 
disability rating and appropriate effective date. Id., at 
172.  The VA appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (hereinafter 
referred to as the "Federal Circuit").

In August 2004, the Federal Circuit vacated and remanded (on 
other grounds) the Veterans Court's decision in Smith. See 
Smith v. Nicholson, 108 Fed. App. 628 (Fed. Cir. 2004).  Upon 
remand, the Veterans Court remanded the appellant's claim to 
the Board for issuance of an adequate statement of reasons 
and bases as to the Board's interpretation of the word 
"persistent" as used in the pre-June 1999 version of 
Diagnostic Code 6260. Smith v. Nicholson, 19 Vet. App. 63, 
73-74 (2005).  This aspect of the Veterans Court's decision 
was not appealed to the Federal Circuit. See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As such, the 
meaning of the term "persistent" as used in the pre-June 
1999 version of Diagnostic Code is presently unclear.  
However, even if the Board assumes for the sake of argument 
that the appellant's tinnitus symptomatology meets the 
definition of "persistent" in this case, a noncompensable 
evaluation must still be assigned prior to June 10, 1999 in 
light of the lack of competent evidence indicating that the 
appellant's tinnitus resulted from a head injury, concussion, 
acoustic trauma or cerebral arteriosclerosis.  For this 
reason, the appellant's appeal must be denied.  

In this case, the appellant's service medical records reveal 
that she was provisionally diagnosed with intermittent 
tinnitus as a result of probable Eustachian tube dysfunction. 
See service medical records dated in December 1990, February 
1991 and May 1992.  On subsequent Ear, Nose and Throat 
consultation while in service, the appellant was given the 
specific diagnosis of Eustachian tube dysfunction. Service 
medical records dated in August 1994 and September 1994.  
None of the appellant's service medical records reflect that 
the appellant experienced either a head injury or concussion 
while in service; nor does the appellant contend otherwise.  
In addition, none of the appellant's service medical records 
indicate that she had cerebral arteriosclerosis while in 
service.  

As for acoustic trauma, the Board observes that the appellant 
reported during an initial VA examination that she had been 
exposed to some noise in service which consisted of noise 
from small firearms, cannons, generators, trucks and 
aircraft. See February 1995 VA examination report.  In a 
subsequent examination, the appellant stated that she had 
been exposed to weapons fire with the use of hearing 
protection in service; and that she also had occupational 
noise exposure that consisted of being exposed to sorting 
machines. See October 1997 VA examination report.  Notably, 
however, during her last VA examinations of record, the 
appellant did not report any specific history of military, 
occupational or recreational noise exposure. See October 2002 
ear disease examination report and audiological examination 
report.  This lack of reported exposure ultimately led the 
October 2002 audiological examiner to conclude that although 
the appellant's tinnitus began in service, it did not 
necessarily follow that the tinnitus was caused by her 
service career. See October 2002 audiological examination 
report, p. 2 ("[The appellant] does not report any 
extraordinary noise exposure and in the absence of any 
hearing loss[,] it is difficult to relate the tinnitus to her 
army career experience").  As such, he did not associate the 
appellant's tinnitus with exposure to acoustic trauma in 
service.  

Thus, the competent evidence of record indicates that the 
appellant's tinnitus developed as a result of Eustachian tube 
dysfunction rather than acoustic trauma in service.  In 
support of this finding, the Board observes that there are no 
comments or notations in the appellant's service medical 
records reflecting that the appellant experienced any type of 
noise exposure or trauma while she was in service.  Notably, 
such complaints of exposure are absent from the service 
medical records that document the appellant's ear problems 
and treatment in service.  In addition, the appellant's 
personnel records reveal that she served as a personnel 
management specialist in service, a position that would 
ordinarily not be associated with acoustic trauma.  

Therefore, the Board finds that there is a lack of competent 
evidence of record in this case indicating that the 
appellant's tinnitus resulted from a head injury, concussion, 
acoustic trauma or cerebral arteriosclerosis.  Absent such 
evidence, a compensable rating for tinnitus prior to June 10, 
1999 is not warranted.  In deciding this issue, the Board 
acknowledges that the pre-June 1999 trauma requirement 
element of Diagnostic Code 6260 has been challenged as 
unconstitutional and a violation of statutory rights in a 
recent appeal. See Wanner v. Principi, 17 Vet. App. 4, 11-12 
(2003).  In Wanner v. Principi, the Veterans Court 
invalidated the trauma requirement part of the pre-1999 
regulation; thus leaving the sole criterion for a 10 percent 
disability evaluation being a showing of "persistent" 
tinnitus.  However, the Court's decision striking the trauma 
requirement was overturned by the Federal Circuit in June 
2004 on the basis that the Court lacked jurisdiction to 
review the content of Diagnostic Code 6260. Wanner v. 
Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004)("we reverse 
the decision of the Veterans Court striking the Trauma 
Requirement from the pre-1999 version of DC 6260").  Thus, 
the law as it stands presently still requires that the trauma 
element of the pre-June 1999 tinnitus regulation be met 
before a compensable disability rating can be assigned.  
Since the trauma element of this Diagnostic Code has not been 
shown in this case, the appellant's request for an initial 
compensable disability rating for her service-connected 
tinnitus prior to June 10, 1999 must be denied.

C.  Entitlement to an evaluation in excess of 10 percent from 
June 10, 1999

Effective June 10, 1999, the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.87, was amended regarding 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208-10 (1999) (codified at 38 C.F.R. § 4.85- 
4.87).  The current regulation, as revised in June 1999, 
provides for an evaluation of recurrent tinnitus under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  Under this version of 
the rating schedule a 10 percent evaluation is assigned when 
tinnitus is recurrent.

Diagnostic Code 6260 was revised again, effective June 13, 
2003, to clarify that separate ratings for each ear are not 
warranted for tinnitus.  In particular, the following two 
notes were added to Diagnostic Code 6260.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definite cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25822-3 (May 15, 2003).

In August 2004, the RO increased the appellant's disability 
rating for tinnitus to 10 percent effective from June 10, 
1999.  In increasing the appellant's disability rating, the 
RO assigned a single 10 percent evaluation on the basis that 
the Schedule for Rating Disabilities provided the assignment 
of a maximum single 10 disability rating for tinnitus, 
whether it is unilateral or bilateral. 

As discussed above, the Veterans Court issued a decision in 
the case of Smith v. Nicholson in April 2005.  In addition to 
ruling on the "persistent" tinnitus and trauma requirement 
aspects of the pre-June 1999 version of Diagnostic Code 6260, 
the Court also reversed the part of the Board's decision that 
found that under pre-June 2003 tinnitus regulations, no more 
than a single 10 percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears. Smith v. Nicholson, 19 Vet. App. 63 
(2005).  

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. Id., at 1349-
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation. Id., at 1350-
1352.  As such, the Federal Circuit upheld the VA's 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Diagnostic Code 6260. 

In view of the Federal Circuit's most recent ruling in Smith, 
the Board concludes that the version of Diagnostic Code 6260 
in effect prior to June 2003 precludes an evaluation in 
excess of a single 10 percent for tinnitus in this case. 
Smith v. Nicholson, supra.  Therefore, the appellant's claim 
for separate 10 percent ratings for each ear for her service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  

D.  Consideration of an extraschedular evaluation 
		
Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that her 
tinnitus has necessitated frequent periods of hospitalization 
or resulted in marked interference with her employability.  
In the absence of such a showing, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation prior to June 10, 1999 for 
bilateral tinnitus is denied.  

An initial disability evaluation in excess of 10 percent from 
June 10, 1999 for bilateral tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


